Citation Nr: 1431169	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-23 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a higher evaluation for neck pain with degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling prior to May 13, 2013, and as 30 percent disabling thereafter. 

2. Entitlement to a higher evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling. 

3. Entitlement to a higher evaluation for left shoulder, status post resection left clavicle, with mild degeneration (minor), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 1998. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran has been incarcerated since approximately September 2011.  In an August 2012 statement, the Veteran requested a Board hearing.  A February 2014 Report of General Information indicates that the Veteran's corrections officer at the Utah State Prison contacted the RO, informing them that the Veteran was still incarcerated and that he would not be attending the scheduled February 2014 hearing; the report also indicated that the Veteran was not due to see the board of pardons until September 2014.  Based on the foregoing, the hearing request is deemed withdrawn.  

The Veteran also requested a hearing before a decision review officer (DRO) and such hearing (an informal conference in lieu of a formal hearing) was held with his Power of Attorney and DAV representative in June 2013.  

With respect to the claim for an increased rating for the lumbar spine, the Board notes the Veteran submitted what the RO construed as a notice of disagreement (NOD) in August 2008.  See November 2012 Statement of the Case.  The RO subsequently issued a statement of the case (SOC) with respect to the lumbar spine claim in November 2012.  In response to the SOC the Veteran submitted a letter dated in November 2012, stating that he believed that he had already submitted a substantive appeal as to this issue.  In July 2013, the RO issued a supplemental statement of the case (SSOC), which included the issue pertaining to the lumbar spine (as well as the left shoulder and cervical spine). 

Even in the absence of a timely substantive appeal, the Board may waive the timeliness requirement and assume jurisdiction of the appeal. See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by timely notice of disagreement); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  Although a VA Form 9 is generally required for an appeal, see 38 C.F.R. § 20.200 (2013), the RO issued an SSOC as to this matter.  As the issuance of the SSOC indicated to the Veteran that this issue had been properly appealed, the Board waives the requirement of a substantive appeal and accepts jurisdiction of the issue despite lack of certification. Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). See also 38 C.F.R. § 19.35 (2013) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.

In a July 2013 rating decision, the RO granted a 30 percent rating for the Veteran's degenerative disc disease of the cervical spine, effective May 13, 2013.  However, as this grant does not represent a total grant of benefits sought, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993)

The July 2013 rating decision also granted a separate 10 percent rating for left lower extremity radiculopathy, effective May 13, 2013, and a separate 20 percent rating for left upper extremity radiculopathy, effective May 13, 2013.  The Veteran has not disagreed with the ratings assigned or the effective dates of those ratings.

The issue of entitlement to a higher evaluation for left shoulder, status post resection left clavicle, with mild degeneration (minor), currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal, even considering the Veteran's pain and any corresponding functional loss, his lumbar spine disability was not manifested by forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

2. For the period prior to May 13, 2013, even considering the Veteran's pain and any corresponding functional loss, his cervical spine disability was not manifested by forward flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

3. For the period beginning May 13, 2013, even considering the Veteran's pain and any corresponding functional loss, his cervical spine disability was not manifested by unfavorable ankylosis of the entire cervical spine. 

4. Throughout the appeal, neither the Veteran's lumbar spine disability, nor cervical spine disability, has been manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

2. For the period prior to May 13, 2013, the criteria for a rating in excess of 20 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

3. For the period beginning May 13, 2013, the criteria for a rating in excess of 30 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2006 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The January 2006 letter included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records were obtained and considered.  He has not identified any additional, outstanding records that were not requested or obtained. 

In February 2007 and May 2013, the Veteran underwent VA examinations in conjunction with his increased rating claims and the examination reports are of record.  The reports include findings relevant to the rating criteria and interviews with the Veteran.  Thus, the VA examination reports are sufficient and adequate for rating purposes. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the Veteran is currently incarcerated, and has been since approximately 2011.  The United States Court of Appeals for Veterans Claims (Court) has cautioned "those who adjudicate claims of incarcerated veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement. Such individuals are entitled to the same care and consideration given to their fellow veterans." Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  As noted above, the Veteran has been provided with adequate VA examinations in connection with his increased rating claims as recently as May 2013, i.e., during his incarceration.  After considering the Court's guidance in Bolton, the Board thus finds that the RO has tailored its VCAA assistance to the circumstances of the Veteran's confinement.

Based on the above, VA's duties to notify and assist the Veteran have been met in this case. 


II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Id. 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

The Veteran's statements describing the symptoms of his service-connected lumbar and cervical spine disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. at 33, 43. 

On December 21, 2006, the RO received the Veteran's current claim for increased ratings. 

a. Lumbar Spine Disability - Factual Background

The Veteran seeks a higher evaluation for his service-connected lumbar spine disability.  The pertinent evidence of record consists of the Veteran's statements, private treatment records, and VA examinations dated in February 2007 and May 2013.

The February 2007 VA examination report reflects that the Veteran reported constant low back pain, reaching a 5-6 out of 10 on the pain scale upon, with flare-ups reaching 6-7 out of 10 upon bending, lifting, or sitting for prolonged periods of time.  He reported occasional pain radiating into the buttocks but no pain radiating to the legs.  Bowel and bladder function were normal.  He reported no numbness or weakness in the legs.  The low back pain did not result in any incapacitating episodes.  

The Veteran stated that he was not significantly limited in his daily activities; he reported that he was self-employed and that his job was not limited by his back (or other physical) problems.  

Upon physical examination, he appeared healthy and moved freely; his posture and gait were normal.  He used no assistive devices/orthotics.  Range of motion of the lumbar spine was as follows: flexion was to 45 degrees; extension was to 20 degrees; right and left lateral flexion was to 20 degrees; and right and left lateral rotation was to 20 degrees.  Some pain was present at the extremes of these motions.  However, there was no change in active or passive motion during repeat motion testing and no additional loss of range of motion of the involved joints or spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. 

There were no spasms or tenderness in the lumbar spine.  Straight leg testing was negative in the sitting position but positive at 60 degrees bilaterally in the supine position. 

Neurological examination of the lower extremities was normal.  There was no atrophy.  Tone, posture, gait, and coordination were all normal.  Reflexes were present and 2+ throughout.  Full sensory examination was normal in the lower extremities.  The pertinent diagnosis was degenerative disc disease of the lumbar spine with some limitation of motion but no evidence of lumbar nerve root compromise. 

A May 2007 private MRI/nerve conduction study (NSC) report reflected a normal lumbar spine.  The NCS did not show any signs for nerve dysfunction or neuropathy.

The Veteran underwent a VA lumbar spine examination in May 2013.  He reported that his current range of motion was constant, not being worse or better.  He stated that he takes 800 mg of Ibuprofen, three times a day, for low back pain and that it is well-controlled by this.  He described these as flare-ups.  He also reported occasional left hand numbness.  

Range of motion of the lumbar spine was as follows: flexion was to 80 degrees (with pain commencing at 45 degrees); extension was to 25 degrees (with pain commencing at 25 degrees); right lateral flexion was to 20 degrees (with pain commencing at 20 degrees); left lateral flexion was to 25 degrees (with pain commencing at 25 degrees); right lateral rotation was to 20 degrees (with pain commencing at 45 degrees); and left lateral rotation was to 20 degrees (with pain commencing at 20 degrees).  

The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive-use testing, flexion was to 80 degrees; extension was to 25 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 25 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 20 degrees.  In essence, the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  He did not have any functional loss and/or functional impairment of the thoracolumbar spine.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The examiner noted that an opinion as to changes in functionality with repetitive use "over a period of time" or during a "flare-up" could not be rendered, as the examiner would have to be present on these occasions to objectively measure any change from baseline functioning.  

Muscle strength testing was normal throughout (5/5).  There was no muscle atrophy.  Deep tendon reflexes were normal throughout (2+).  Sensory examination was normal throughout.  Straight leg raising test was negative.  

Mild left lower extremity radiculopathy was present.  There were no other neurological abnormalities or findings related to a thoracolumbar spine condition.  

IVDS was present, but there were no incapacitating episodes over the past 12 months due to IVDS.  A surgical scar, which was neither painful/unstable, nor greater in area than 39 square centimeters, was present.  

The examiner noted that the low back condition did not impact his ability to work.  

Analysis

The Veteran's degenerative disc disease of the lumbar spine is currently evaluated as 20 percent disabling under Diagnostic Code 5242.  Again, by a rating decision in July 2013, the RO granted a separate 10 percent rating for left lower extremity radiculopathy, effective May 13, 2013.  The Veteran has not disagreed with the rating assigned or the effective date of that rating. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Veteran's service-connected degenerative disease of the lumbar spine is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2013). 

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a (2013).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a (2013).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a (2013).

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under the appropriate diagnostic code. 38 C.F.R. § 4.71a (2013).

A disability rated under Diagnostic Code 5243 is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating, are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a (2013).

Initially the Board notes that there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least four weeks but less than six weeks during the past 12 months. See VA Examination Reports, February 2007 and May 2013.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met.

The criteria for a higher rating based on the General Formula have also not been met in this case.  As outlined extensively above, the Veteran has been examined twice (in February 2007 and in May 2013) and on these occasions the findings reflected forward flexion limited to no more than 45 degrees and 80 degrees, respectively.  These numerical ranges of motion expressed in degrees simply do not meet the criteria for a higher rating for orthopedic manifestations of the lumbar spine disability.  

While the Veteran was noted to experience pain at the end points (or, at 45 degrees) of range of motion/flexion, he still retained flexion to the degree described above (i.e., 45 and 80 degrees); he was also able to perform repetitive motion testing without any additional loss of range of motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. See February 2007 VA Examination. Notably, the May 2013 VA examiner expressly found that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine. (Emphasis added).  

In other words, the evidence does not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even after consideration of pain, weakness and other symptoms described in DeLuca. See also Mitchell, supra ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.").  Therefore, the Board finds that a higher rating is not appropriate here, and that the Veteran's lumbar spine symptoms more nearly approximate the criteria for the 20 percent rating throughout the entire rating period on appeal.  

To the extent that the low back disability has neurological manifestations, the Veteran is already in receipt of a separate 10 percent rating for left-sided lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8626 (neuritis).  The Veteran has not disagreed with that rating, which is warranted for mild incomplete paralysis of the anterior crural nerve (femoral). See Neurological Findings, May 2013 VA Examination Report.  Moreover, that rating appears appropriate as the Veteran's complaints are wholly sensory in nature. 38 C.F.R. § 4.124a (2013).  

With regard to the right lower extremity, evidence does not show any neurologic abnormality so as to warrant a separate rating.  The Board also finds that the preponderance of the evidence is against a finding of any additional neurological impairment, including but not limited to loss of bowel or bladder control, consistent with a separate and distinct neurological disability associated with the Veteran's low back disability so as to warrant a separate compensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).

Lastly, the Board acknowledges that the May 2013 VA examination report makes reference to a surgical scar; however, as the scar does not cover an area of at least 39 square centimeters (6 square inches), and is neither unstable nor painful, a separate compensable evaluation is not warranted. See May 2013 VA Examination Report. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

In sum, the Board finds that a rating greater than 20 percent is not warranted for degenerative disc disease of the lumbar spine at any time under consideration in this appeal.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Neck Pain/Cervical Spine Disability - Factual Background 

The Veteran seeks a higher evaluation for his service-connected cervical spine/neck disability.  The pertinent evidence of record consists of the Veteran's statements, private treatment records, and VA examinations dated in February 2007 and May 2013. 

The February 2007 VA examination report reflects complaints of constant neck pain (6/10 on the pain scale), reaching 8/10 on the pain scale during flare-ups, 3 to 5 times a day.  The pain occurs with neck motion to the right or left, or extension and flexion.  The Veteran denied being incapacitated as a result of neck pain.  He reported occasional tingling and radiation into the right shoulder, but denied pain, numbness, or weakness in his upper extremities. 

The Veteran stated that he was not significantly limited in his daily activities; he reported that he was self-employed and that his job was not limited by his neck (or other physical) problems.  

Upon physical examination, he appeared healthy and moved freely; his posture and gait were normal.  Flexion of the cervical spine was to 30 degrees; extension was to 30 degrees; lateral flexion to the right and left was to 30 degrees; and lateral rotation to the right and left was to 40 degrees.  At the extremes of these motions, pain was present.  However, there was no change in active or passive motion during repeat motion testing and no additional loss of range of motion of the involved joints or spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. 

There was no tenderness or spasm of the paracervical muscles.  Neurological examination revealed normal strength in the upper extremities.  There was no muscle atrophy present.  Tone and posture were normal.  Reflexes were present and equal (2+) throughout.  Sensory examination of the upper extremities was normal.  The pertinent diagnosis was degenerative disc disease of the cervical spine with limitation of motion, but without evidence of cervical nerve root compromise or spinal cord compression.  

A May 2007 private MRI/nerve conduction study (NSC) report reflected degenerative disc disease and herniated discs between C3-4 and C6-7.  The NCS did not show any signs for nerve dysfunction or neuropathy. 

The Veteran underwent a VA cervical spine examination in May 2013.  At that time he reported that he takes 800 mg of Ibuprofen, three times a day, for neck pain and that it is well-controlled by this.  He described these as flare-ups.  

Range of motion of the cervical spine was as follows: flexion was to 15 degrees (with pain commencing at 15 degrees); extension was to 30 degrees (with pain commencing at 30 degrees); right lateral flexion was to 20 degrees (with pain commencing at 20 degrees); left lateral flexion was to 25 degrees (with pain commencing at 25 degrees); right lateral rotation was to 45 degrees (with pain commencing at 45 degrees); and left lateral rotation was to 50 degrees (with pain commencing at 50 degrees).  

The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive-use testing, flexion was to 15 degrees; extension was to 30 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 25 degrees; right lateral rotation was to 45 degrees; and left lateral rotation was to 50 degrees. 

There was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  There was no functional loss and/or functional impairment of the cervical spine.  There was no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no guarding or muscle spasm of the cervical spine.  

Muscle strength testing of the elbows, wrists, and fingers was normal (5/5) throughout.  Deep tendon reflexes were normal (2+) throughout.  Sensory examination was normal.  However, mild left upper extremity radiculopathy was present.  No other neurologic abnormalities were present. 

Intervertebral disc syndrome (IVDS) was present, but there were no incapacitating episodes over the past 12 months due to IVDS.  A surgical scar, which was neither painful/unstable, nor greater in area than 39 square centimeters, was present.  The scar relates to a submandibular gland resection and not the service-connected neck disability.  

The examiner noted that the Veteran's cervical spine condition (diagnosed as degenerative arthritis of the cervical spine) did not impact his ability to work. 

Analysis 

The Veteran's degenerative disc disease of the cervical spine is currently evaluated as 20 percent disabling prior to May 13, 2013, and 30 percent disabling thereafter, under Diagnostic Code 5242.  Again, by a rating decision in July 2013, the RO granted a separate 20 percent rating for left upper extremity radiculopathy, effective May 13, 2013.  The Veteran has not disagreed with the rating assigned or the effective date of that rating.

As outlined above, the Veteran's service-connected degenerative disease of the cervical spine is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2013). 

Under the General Formula, as pertaining to the cervical spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, while a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a (2013).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See also Plate V, 38 C.F.R. § 4.71a. 

The criteria for higher ratings under the Formula for Rating IVDS Based on Incapacitating Episodes, which is for consideration in this case, are outlined in the section immediately above.  

Rating Period Prior to May 13, 2013

The Board finds that a rating greater than 20 percent is not warranted for degenerative disc disease of the cervical spine for the period prior to May 13, 2013.  

As an initial matter, although the Veteran has been diagnosed with IVDS, the Board notes that there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least four weeks but less than six weeks during the period prior to May 13, 2013. See, e.g., VA Examination Reports, February 2007 (noting no incapacitating episodes).  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met here. 

The criteria for a higher rating based on the General Formula have also not been met in this case.  As outlined extensively above, the Veteran was examined in February 2007, and on this occasion forward flexion of the cervical spine was limited to 30 degrees.  This numerical range of motion expressed in degrees does not meet the criteria for a higher rating for orthopedic manifestations of the cervical spine disability. 

While the Veteran was noted to experience pain at the end point (or, 30 degrees) of range of motion/flexion, he was still able to forward flex to 30 degrees, as described above; he was also able to perform repetitive motion testing without any additional loss of range of motion of the involved joints or spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. See February 2007 VA Examination.   

In other words, the evidence does not reflect forward flexion of the cervical spine limited to 15 degrees or less, or favorable (or unfavorable) ankylosis of the entire cervical spine, even after consideration of pain, weakness and other symptoms described in DeLuca. See also Mitchell, supra.  Therefore, the Board finds that a higher rating is not appropriate here, and that the Veteran's cervical spine symptoms more nearly approximate the criteria for the 20 percent rating for the period prior to May 13, 2013. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

Rating Period From May 13, 2013

The Board also finds that a rating greater than 30 percent is not warranted for degenerative disc disease of the cervical spine for the period beginning May 13, 2013.  

Again, although the Veteran has been diagnosed with IVDS, the Board notes that there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least four weeks but less than six weeks for the period beginning May 13, 2013. See, e.g., VA Examination Report, May 2013 (noting no incapacitating episodes).  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met here. 

The criteria for a higher rating based on the General Formula have also not been met in this case.  As outlined extensively above, the Veteran was examined in May 2013, and on this occasion forward flexion of the cervical spine was limited to 15 degrees; extension to 30 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; right lateral rotation to 45 degrees; and left lateral rotation to 50 degrees.  These numerical ranges of motion expressed in degrees do not meet the criteria for a higher rating for orthopedic manifestations of the cervical spine disability (i.e., unfavorable ankylosis of the entire cervical spine). 

While the Veteran was noted to experience pain at the end points of range of motion, he was still able to flex and extend his cervical spine to the degree described above; he was also able to perform repetitive motion testing without any additional limitation in range of motion of the cervical spine.  Notably, the May 2013 expressly noted that there was no functional loss and/or functional impairment of the cervical spine.  (Emphasis added). 

In other words, the evidence does not reflect unfavorable ankylosis of the entire cervical spine, even after consideration of pain, weakness and other symptoms described in DeLuca.  Therefore, the Board finds that a higher rating is not appropriate here, and that the Veteran's cervical spine symptoms more nearly approximate the criteria for the 30 percent rating for the period beginning May 13, 2013. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

To the extent that the cervical spine disability has neurological manifestations, the Veteran is already in receipt of a separate 20 percent rating for left-sided upper extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8613 (neuritis).  The Veteran has not disagreed with that rating, which is warranted for mild incomplete paralysis of the upper, lower, and middle radicular groups. See Neurological Findings, May 2013 VA Examination Report.  Moreover, that rating appears appropriate as the Veteran's complaints are wholly sensory in nature. 38 C.F.R. § 4.124a (2013).  

With regard to the right upper extremity, evidence does not show any neurologic abnormality so as to warrant a separate rating.  The Board finds that the preponderance of the evidence is also against a finding of any additional neurological impairment consistent with a separate and distinct neurological disability associated with the Veteran's cervical spine disability so as to warrant a separate compensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).

In sum, the Board finds that a rating greater than 30 percent is not warranted for degenerative disc disease of the cervical spine for the period beginning May 13, 2013.  The preponderance of the evidence is against the assignment of any higher ratings for this period. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

c. Other Considerations 

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 38 C.F.R. § 3.321(b)(1) (2013).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected lumbar and cervical spine disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown as explained above.  The medical evidence does not show that the Veteran's service connected lumbar and cervical spine disabilities cause unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2013). 

Lastly, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is incarcerated and has not alleged unemployability due to his lumbar spine and/or cervical spine disability.  A TDIU claim is accordingly not inferred.

ORDER

A rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied.

For the period prior to May 13, 2013, a rating higher than 20 percent for degenerative disc disease of the cervical spine is denied.

For the period beginning May 13, 2013, a rating higher than 30 percent for degenerative disc disease of the cervical spine is denied.


REMAND

The Veteran seeks a higher evaluation for his service-connected left shoulder (minor) disability.  Currently, the pertinent evidence of record consists of the Veteran's statements, private treatment records (dated in 2007), and VA examinations dated in February 2007 and January 2013.  

The February 2007 VA examination report reflects that the Veteran initially injured his shoulder in 1986 and that he underwent distal clavicle resection in 1992.  The pertinent diagnoses at that time was left shoulder, status post resection of the distal clavicle, with limitation of motion.   

The January 2013 VA examination report reflects an additional diagnosis of rotator cuff repair and expressly references a "2009 rotator cuff repair with decompression resection of the distal clavicle."  To date, the claims file does not contain any treatment records pertaining to the 2009 left shoulder surgery (or any treatment records leading up to, or following said surgery).  As the July 2013 SSOC indicates that the RO searched for but did not find any VA Health Care System for records pertinent to the current appeal, it is possible that the referenced left shoulder surgery/treatment in 2009 was performed by a private healthcare provider.  Thus, the Board is on notice that private records may exist that are relevant to the Veteran's left shoulder claim, and efforts to obtain those records should be made on remand. 38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any private records showing treatment for his service-connected left shoulder disability, to specially include treatment pertaining to the 2009 rotator cuff repair with decompression resection of the distal clavicle.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims file, and the Veteran and his representative should be notified of any unsuccessful efforts.

2. Obtain and associate with the claims file any outstanding records of VA treatment pertaining to the service-connected left shoulder disability. 

3. Thereafter, readjudicate the issue remaining on appeal. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of all applicable rating criteria with respect to his claim.  Allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


